                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


    ANTHONY FERRANTINO,                               Case No. 19-cv-06666-VC
                Plaintiff,
                                                      ORDER GRANTING MOTION TO
         v.                                           TRANSFER
    WALDORF SCHOOL,                                   Re: Dkt. No. 8
                Defendant.


        The Waldorf School’s unopposed motion to transfer venue is granted.1 The Clerk of

Court is directed to transfer the case to the Eastern District of California.

        IT IS SO ORDERED.

Dated: January 15, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




1
  The Court does not reach the Waldorf School’s arguments regarding service of process. The
transferee court may address that issue in the first instance.
